Gray, J.
By setting down this case for hearing upon the bill and answers, the plaintiff has admitted the truth of the facts stated in the answers. The only questions in issue therefore are, whether the assignee of an insolvent debtor may keep his own accounts and memoranda of his doings as such in blank leaves of account books belonging to the estate, instead of purchasing new books for the purpose at the expense of the estate; and whether after he has settled his final account in the court of insolvency, and distributed, according to the orders of that court, all the estate which has come into his hands, and a new assignee has been appointed, the first assignee may retain his own receipts, vouchers and memoranda for his account, and may cut the leaves containing his own memoranda out of the ac count books of the estate, befoie delivering them to his sue cessor. That he may is too plair to be discussed or doubted.

Bill dismissed, with costs.